MEMORANDUM **
Xiao Yan Lin, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Molina-Morales v. INS, 237 F.3d 1048, 1050 (9th Cir.2001), we deny the petition for review.
Substantial evidence supports the IJ’s determination that Lin did not meet her burden of establishing eligibility for relief because she failed to demonstrate the required nexus to a protected ground. See 8 U.S.C. §§ 1158(b)(1)(B)®, 1231(b)(3)(A). Lin’s father’s dispute with a local government official was based on a personal debt. The agency therefore properly denied Lin’s applications for asylum and withholding of removal. See Molina-Morales, 237 F.3d at 1051-52 (excluding purely personal retribution from the ambit of protection).
We grant the Attorney General’s motion to vacate the court’s January 30, 2008 or*648der to supplement the administrative record.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.